DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: the particle irradiation system; irradiation control system; the irradiation amount measurement instrument; the irradiation position measurement instrument; the dose calculation system; and the dose calculation control system in claims 1-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (US 20200054897 A1) in view of Sakamoto (WO 2017199390 A1).
With regards to claims 1, 11, and 12, Fuji discloses a particle beam therapy system comprising: a particle irradiation system 22 for irradiating a target 26 with a particle beam; an irradiation control system 40 that controls the particle irradiation system; an irradiation amount measurement instrument 22B that measures an irradiation amount of the particle beam emitted to the target; an irradiation position measurement instrument 22A that measures a position of the particle beam emitted to the target; a dose calculation system 45 that calculates an actual dose distribution emitted to the target by using measurement data of the irradiation amount measurement instrument and the irradiation position measurement instrument [0039]; and a display system 45A that displays an obtained dose distribution [0039]. Fuji does not explicitly teach the claimed dose calculation unit. Like Fuji, Sakamoto also teaches a particle beam therapy system comprising: a dose calculation control system 1 that sets a timing for calculating the actual dose distribution and controls a calculation state of the actual dose distribution, wherein the dose calculation system calculates the actual dose distribution during irradiation based upon a calculation interval set by the dose calculation control system [0025, 0038, 0057] (Claim 11). It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Fuji with the claimed dose calculation unit as taught by Sakamoto in order to reduce measurement time when determining dose distribution.
With regards to claims 2 and 13, Fuji discloses that the particle beam therapy system further comprises: an irradiation time recording unit 40A for recording an irradiation time for which a particle beam has been irradiated; a tracked position measurement unit for measuring a position being tracked during irradiation of the particle beam; a tracking time recording unit 41A for recording a tracking time at which the position being tracked was measured; and a moving body tracking control device 41 which determines, on the basis of the position being tracked measured by means of the tracked position measurement unit, whether or not a position of the target is within a predesignated range, and which outputs a signal allowing emission of the particle beam to the irradiation control device when the position of the target is deemed to be within the above-mentioned range, and the radiation dose calculation device synchronizes the irradiation time and the tracking time to thereby calculate the position being tracked during irradiation of the particle beam and an irradiation dose and an irradiation position of the particle beam at that time, and the irradiation control device controls the particle beam on the basis of a signal generated by the moving body tracking control device [0016, 0032-0039, 0051-0071 and 0098-0104].
With regards to claims 3-7, 14, and 15, Fuji discloses that the radiation dose calculation device calculates, on the basis of the achieved radiation dose distribution, an estimated achieved radiation dose distribution (scheduled radiation dose distribution) serving as a radiation dose distribution formed by irradiation during a current irradiation, and causes the display device to display the estimated achieved radiation dose distribution; the radiation dose calculation device calculates the estimated achieved radiation dose distribution by calculating a differential radiation dose distribution of a planned radiation dose distribution and the achieved radiation dose distribution, and integrating the differential radiation dose distribution with the planned radiation dose distribution formed by irradiation during the current irradiation; and the radiation dose calculation device causes the display device to display a radiation dose evaluation index (radiation dose distribution for evaluation) calculated from the estimated achieved radiation dose distribution [0039-0042]. The proton beam radiation dose calculation device (45) of Fuji calculates a radiation dose distribution which takes into account the irradiation achieved, and information required for replanning may be displayed on the display device (display unit 45A) and provided to an operator, and taking into account this fact, the type of information displayed by the display device (display unit 45A) of the invention described in Fuji is a design matter that could have been achieved, as appropriate, by a person skilled in the art.
With regards to claim 9, Fuji discloses that the radiation dose calculation device uses, as an X-ray CT image for identifying the position of the target used when the achieved radiation dose distribution is calculated, an X-ray CBCT image captured by means of the tracked position measurement unit before and after irradiation of the particle beam, or a planned CT image altered to match the X-ray CT image [0100-0104].
With regards to claim 10, Fuji does not teach the claimed configuration. However, given that the particle beam therapy system of Fuji comprises the irradiation control device (proton beam irradiation control device 40) for controlling the particle beam irradiation device, and the radiation dose calculation device (proton beam radiation dose calculation device 45) for calculating the achieved radiation dose distribution, the manner in which the particle beam irradiation timing is set in the invention described in Fuji is a design matter that could have been achieved, as appropriate, by a person skilled in the art.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji  in view of Sakamoto and Nagamine (JP 2014132935 A).
With regards to claim 8, Fuji does not explicitly teach the claimed irradiation sequence division system. Nagamine teaches particle beam therapy system (see paragraphs [0001] and [0014], and fig. 1-3) wherein "Taking account of a case in which saturation of an FPD 201 happens to occur in beam irradiation for a number of spots, a QA prescription generated by a control device 202 may increase a number of times of repainting in relation to a base prescription. Specifically, an operator inputs the prescription to the control device 202, and when an upper limit value of an irradiation dose for each spot is set from a user interface 202c, the control device 202 resets the number of times of repainting on the basis of the input upper limit value, and outputs the modified prescription to a recording device. For example, when scanning irradiation is performed by means of a QA prescription created with an upper limit value of 0.01 MU, a spot having a target radiation dose of 0.04 MU constitutes irradiation with repainting four times" (see paragraph [0049]). It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Fuji with the claimed system so that extensive dose distribution data of the particle beam can be measured in an efficient manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884